REPORT OF THE JUDICIAL COUNCIL OF THE NINTH CIRCUIT
               REGARDING A JUDICIAL EMERGENCY
           IN THE SOUTHERN DISTRICT OF CALIFORNIA
         Submitted to the Administrative Office of the U.S. Courts
                  · Pursuant to 18 U.S.C. § 3.174(d)(l)
                             April 2, 2.0 20


          On March 17, 2020, Chief District Judge Lan-y A. Burns declared a judicial
  emergency in the Southern District of California under 18 U.S.C. § 3174. He
  reported that under the emergency declarations of national, state and local
  governments, as well as recommendations from the Centers for Disease Control
· and Prevention to convene groups of no more than 10 people, the Court is unable
  to obtain an adequate spectrum of trial and grand jurors. The suggested physical
  distancing measures required to protect public safety diminishes the availability of
  counsel, witnesses, parties, the public, Probation and Pretrial Services, and Court
  staff to be present in the courtroom. Chief Judge Burns sought the Ninth Circuit
  Judicial Council's approval in declaring an emergency that would extend the time
  limits of the Speedy Trial Act (STA) for bringing criminals to trial. This type of
  request has been approved on three occasions, with Circuit Judicial Councils
  approving judicial emergencies under 18 U.S.C. § 3174 (e) since the STA was
  enacted.

       With the immediate and pending national and local state of emergencies,
 Chief Judge Lan-y A. Burns was compelled to declare a judicial emergency under
 18 U.S.C. § 3174(e). This judicial emergency period commenced on March 17,
 2020, and will end on April 16, 2020. After gathering additional data, the Judicial
 Council found no reasonable remedy, thus agreed to declare a judicial emergency
 and suspend the STA time limits required by 18 U.S.C. 316l(c) in the District for
 one year. The continued judicial emergency will commence on April 17, 2020,
 and will conclude on April 17, 2021.

        Under 18 U.S.C. § 3174(d), the Judicial Council hereby submits to the
 Administrative Office of the United States Courts the Southern District of
 California's application for a declaration of a judicial emergency and a written
 report stating in detail the reasons for granting the application.